Citation Nr: 1735381	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  14-04 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued in November 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  This matter is currently under the jurisdiction of the RO in St. Petersburg, Florida.

In March 2017, the Board remanded the claim on appeal to the RO to provide the Veteran his requested Board hearing.

In June 2017, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran had active military service during a period of war.

2.  The totality of the circumstances indicates that the corpus of the Veteran's estate is large enough that it would be reasonable to consume a part of the corpus for his maintenance.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.274, 3.275 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks nonservice-connected pension. 

A.  Applicable Law

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-connected) pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct.  Permanent and total disability will be presumed where the Veteran has reached the age of 65 years old.  38 C.F.R. § 3.314.  Such benefits have a number of requirements, including that a Veteran must have served in the active military, naval, or air service for 90 days or more during a period of war.  38 C.F.R. § 3.3(a)(3).  Basic entitlement exists if, among other things, the Veteran meets certain net worth and annual income requirements.  38 U.S.C.A. §§ 1513, 1521; 38 C.F.R. § 3.3. 

VA law and regulations governing pension provide that pension shall be denied or discontinued when the net worth of the Veteran is such that, under all the circumstances, including consideration of annual income, it is reasonable that some part of the corpus of the net worth be consumed for the Veteran's maintenance.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274(a). 

The term "net worth" means the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life.  38 C.F.R. §§ 3.263(b), 3.275(b).

In determining whether net worth should be used for the Veteran's maintenance, factors to be considered include: whether the funds can be readily converted into cash at no substantial sacrifice; life expectancy; the number of dependents; and, the potential rate of depletion, including spending due to unusual medical expenses.  38 C.F.R. § 3.275(d). 

When the totality of the circumstances indicates that the corpus of the estates of a Veteran and his spouse are large enough that it would be reasonable to consume a part of the corpus for the Veteran's maintenance, the law provides that pension benefits should not be paid.  38 U.S.C.A. § 1522; 38 C.F.R. § 3.274(a).

What constitutes excessive net worth is a question of fact for resolution after consideration of the facts and circumstances in each case.  Notably, the pension program is intended to afford beneficiaries a minimum level of security, and is not intended to protect substantial assets or build up the beneficiary's estate.   
When assets are sufficiently large that a claimant could live off his assets for a reasonable period of time, he has an excessive net worth for pension purposes.  See Veterans Benefits Administration Adjudication Procedure Manual M21-1, Part V, iii.  

No specific dollar amount can be designated as excessive net worth.  What constitutes excessive net worth is a question of fact for resolution after considering the facts and circumstances in each case.  A number of variables must be taken into consideration when making a net worth determination, to include income from other sources, family expenses, claimant's life expectancy, and convertibility into cash of the assets involved.  Id.

B.  Factual Background and Analysis

The Veteran served during the Korean War and in 2012, when he filed his claim, he was 82 years old.  As such, he is eligible for nonservice-connected pension benefits based on his service during a period of war and his age.  The question is whether he is entitled to such benefits based on his countable income and net worth.  

During his June 2017 Board hearing, the Veteran's basic contention was that he has a lot of health issues, and that his savings upon which he is living are depleting very quickly due to his health.  He claims that his income in Venezuela was not commensurate to what his income would have been in the United States and that his income is meager.  

The Veteran's report of income has varied over the course of the appeal.  In July 2012, he reported receiving $300/month in Venezuela Social Security benefits.  In an October 2012 statement, he reported such Social Security benefits were $500/month (for $6,000/year).  In his December 2012 statement, he explained that such benefits were for $110/month (for $1,320/year) or $500/month, depending on the exchange rate from Bolivars to U.S. dollars.  In an August 2014 statement, he reported such Social Security benefits were $50/month (for $600 per year).  During his June 2017 Board hearing, he reported pension of only $10/month (for $120/year).  

In his 2012 application, he also reported seasonal property rental income of $1,700/month for 3 months a year (for a total of $5,100) and yearly total interest and dividends in 2011 of $314.  In an October 2012 statement, he reported such seasonal property rental income was only $3,000/year.

In his 2012 Medical Expense Report, he reported $400/year in medical expenses.  During his June 2017 Board hearing he also reported expenses such as flying to the U.S. for medical care and Florida condo expenses.

In 2012, when the Veteran filed his application, the maximum annual pension rate (MAPR) for a veteran with one dependent was $16,324 (and $16,569 in 2013 and $16,851 from 2014).  The Veteran's income reports have varied widely over the course of the appeal; however, giving him the benefit of the doubt, the Board could find that his countable income has not exceeded the MAPR.

However, the Board also must consider the Veteran's net worth, and as indicated above, when the totality of the circumstances indicates that the corpus of the estates of a Veteran and his spouse are large enough that it would be reasonable to consume a part of the corpus for the Veteran's maintenance, the law provides that pension benefits should not be paid.  38 U.S.C.A. § 1522; 38 C.F.R. § 3.274(a).

Per his 2012 application, the Veteran had approximately $92,000 in savings, and that amount has depleted to $30,000 in savings, according to his June 2017 Board hearing testimony.

The Veteran has a house in Venezuela, which is his primary residence.  As such, that property would not be considered part of his net worth.  

He also has a condo in Florida, which he visits 4 times a year, per his June 2017 Board hearing.  At that time, he reported that the Florida condo had a value of around $90,000 to $100,000.  In a December 2012 statement, he reported that he Florida condo had been assessed at $89,230.  

The Veteran has claimed that his Florida condo should not be considered an asset, since he stays there during his 3-4 trips a year to the United States for VA medical check-ups.  However, the Veteran has made clear that the Florida condo is not his primary residence.  The Veterans Benefits Administration Adjudication Procedure Manual M21-1, Part V, iii implies that only primary residences may be excluded from countable net worth.  The Board further notes that if the Veteran is only visiting Florida for VA health care check-ups, long term stays necessitating a permanent dwelling are unnecessary.  As such, the Florida condo is an asset that can be readily converted to cash at no substantial sacrifice.

Though the Veteran has claimed that his plane tickets back and forth from Venezuela and Florida are a medical expense, even if the Board were to consider his plane tickets to be an expense, he has not indicated why his wife's plane tickets would be a medical expense.  As such, his reported rate of savings depletion and medical expenses is not as significant as he has indicated.

Given the Veteran's cash and real property assets, it is reasonable that a further portion of it be consumed for the Veteran's maintenance.  In this regard, the Board acknowledges that the Veteran is not expected to exhaust completely his assets for the purpose of establishing entitlement to nonservice-connected pension benefits.  However, the purpose of the pension program is to aid Veterans and their dependents that are unable to provide themselves the basic necessities.  Here, the Veteran's assets are sufficient to provide for the basic necessities.  Though such assets are being depleted, the VA pension program is not intended to protect substantial assets or build up the Veteran's estate for the benefit of his heirs.

The evidence of record shows that the Veteran's expenses may exceed his monthly countable income.  However, the record also demonstrates that the Veteran's estate may still be reasonably consumed for his maintenance, especially in conjunction with his yearly income benefits.  The Board notes that if the Veteran's financial circumstances worsen, he may re-apply for nonservice-connected pension benefits.  However, during the appeal period, the record does not support finding that nonservice-connected pension benefits are warranted.  


ORDER

Entitlement to nonservice-connected pension is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


